Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Priness et al. (U.S. 2016/0321551, hereinafter “Priness”) in view of Yan, Bo, et al. (“From itdl to place2vec: Reasoning about place type similarity and relatedness by learning embeddings from augmented spatial contexts,” Proceedings of the 25th ACM SIGSPATIAL international conference on advances in geographic information systems, 2017; hereinafter “Yan”) and further in view of Mukaiyama et al. (U.S. 2017/0029045, hereinafter “Mukaiyama”).
Regarding Claim 1, Priness teaches a method comprising, by one or more computer systems of an online social network (Abstract and ¶ [0092]):
receiving, from a client system associated with a first user of the online social network, data indicating that the first user is located at a first geographic location at a first time (¶ [0019] – [0020], [0038], and [0093]);
accessing a first embedding representing a first place-entity corresponding to the first geographic location, wherein the first embedding is a point in a d-dimensional embedding space, wherein the first embedding was generated based on a plurality of features of a plurality of feature types, respectively (¶ [0012], [0020], and [0048]—the semantic location comprises a representation {i.e. an embedding} with multiple dimensions, including a plurality of features of different types, including geographic location, date, time, length of stay, etc.);
accessing a plurality of second embeddings representing a plurality of second place- entities, respectively, each second place-entity corresponding to a second geographic location, wherein each second embedding is a point in the d-dimensional embedding space, wherein the second embedding was generated based on a plurality of features of a plurality of feature types, respectively (¶ [0021] and [0051]—second locations are represented with similar embeddings);
calculating, for each of the second place-entities, a similarity metric between the embedding representing the first place-entity and the embedding representing the second place-entity, wherein the similarity metric corresponds to a probability that the first user will be located at the second geographic location corresponding to the second place entity within a particular timeframe of the first user being located at the first geographic location at the first time (¶ [0052] – [0054]—similarity is calculated to predict a next location out of the second geographic locations);
ranking each of the second place-entities based on their calculated similarity metrics (¶ [0057] – [0058] and [0100] – [0101]—the second place-entities are ranked by comparing their scores to a similarity threshold); and
sending, to the client system, instructions for presenting a suggestion {for visiting} related to one or more of the second geographic locations corresponding to one or more of the second place-entities having a ranking greater than a threshold ranking (¶ [0073] and [0109]—information is sent to the client system to personalize a computing experience and/or provide information, a recommendation, a suggestion, or other content).
Priness does not specifically teach:
that the first and second emebeddings are d-dimensional points in the d-dimensional embedding space, wherein the first embedding was generated through a training of a machine learning model;
wherein each second place-entity corresponds to a second geographic location visited by a second user who shares one or more attributes with the first user, wherein each of the plurality of second embeddings was generated through the training of the machine-learning model;
that the similarity metric is a cosine similarity metric between a first vector representation of the d-dimensional point of the embedding representing the first place-entity and a second vector representation of the d-dimensional point of the embedding representing the second place-entity, wherein the cosine similarity metric corresponds to a probability that the first user will be located at the second geographic location corresponding to the second place entity within a particular timeframe of the first user being located at the first geographic location at the first time;
the ranking each of the second place-entities is based on their cosine similarity metrics; and
that the instructions sent to the client system are for presenting a suggestion for visiting one of more of the second geographic locations.
However, Yan teaches:
accessing a first embedding representing a first place-entity corresponding to the first geographic location, wherein the first embedding is a d-dimensional point in a d-dimensional embedding space, wherein the first embedding was generated through training of a machine-learning model (sections 1 and 4.1—a machine learning model generates embeddings for Points of Interest, which have distinct geographic locations. Dimensions of the embeddings are described in section 6.1);
wherein each second embedding is a d-dimensional point in the d-dimensional embedding space, wherein each of the plurality of second embeddings was generated through the training of the machine-learning model (sections 1 and 4.1 – 4.3—embeddings for second place-entities {POIs} are also d-dimensional points generated relative to center types through the machine learning model);
calculating, for each of the second place-entities, a cosine similarity metric between a first vector representation of the d-dimensional point of the embedding representing the first place-entity and a second vector representation of the d-dimensional point of the embedding representing the second place-entity (section 5.1; footnote 7 states that all similarity scores are calculated using cosine similarity); and
ranking each of the second place-entities based on their cosine calculated similarity metrics (section 5.1—place types are ranked based on their {cosine} similarity).
These claimed elements were known in Priness and Yan and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the embedding as d-dimensional points in a d-dimensional embedding space generated through a training of a machine learning model and calculating cosine similarity of Yan with the embeddings representing  place-entities and similarity metric of Priness to yield the predictable result of accessing a first embedding representing a first place-entity corresponding to the first geographic location, wherein the first embedding is a d-dimensional point in a d-dimensional embedding space, wherein the first embedding was generated through a training of a machine- learning model, based on a plurality of features of a plurality of first feature-types, respectively: accessing a plurality of second embeddings representing a plurality of second place- entities, respectively, each second place-entity corresponding to a second geographic location, wherein each second place-entity corresponds to a second geographic location visited by a second user who shares one or more attributes with the first user, wherein each second embedding is a d-dimensional point in the d-dimensional embedding space, wherein each of the plurality of second embeddings was generated through the training of the machine-learning model, based on a plurality of features of a plurality of second feature-types, respectively; calculating, for each of the second place-entities, a cosine similarity metric between first vector representation of the d-dimensional point of the embedding representing the first place- entity and a second vector representation of the d-dimensional point of the embedding representing the second place-entity, wherein the cosine similarity metric corresponds to a probability that the first user will be located at the second geographic location corresponding to the second place entity within a particular timeframe of the first user being located at the first geographic location at the first time; ranking each of the second place-entities based on their cosine similarity metrics. One would be motivated to make this combination for the purpose of improving the accuracy and meaning of embeddings through better modeling (Yan, Abstract).
Priness/Yan does not specifically teach:
wherein each second place-entity corresponds to a second geographic location visited by a second user who shares one or more attributes with the first user; and
presenting a suggestion for visiting one of more of the second geographic locations.
However, Mukaiyama teaches:
wherein each second place-entity corresponds to a second geographic location visited by a second user who shares one or more attributes with the first user (fig. 8, step 224; ¶ [0099]—a next recommended location {place-entity} corresponds to a geographic location visited by second users who have had the same experience {i.e. the experience is a shared attribute}); and
presenting a suggestion for visiting one of more of the second geographic locations (¶ [0100]—the recommended location and a route to get there are presented to the user).
All of the claimed elements were known in Priness/Yan and Mukaiyama and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the recommended locations of Yan with the second geographic locations, embeddings, and the client system of Priness/Yan to yield the predictable result of accessing a plurality of second embeddings representing a plurality of second place- entities, respectively, each second place-entity corresponding to a second geographic location, wherein each second place-entity corresponds to a second geographic location visited by a second user who shares one or more attributes with the first user, wherein each second embedding is a d-dimensional point in the d-dimensional embedding space, wherein each of the plurality of second embeddings was generated through the training of the machine-learning model, based on a plurality of features of a plurality of second feature-types, respectively; and sending, to the client system, instructions for presenting a suggestion for visiting one or more of the second geographic locations corresponding to one or more of the second place-entities having a ranking greater than a threshold ranking. One would be motivated to make this combination for the purpose of improving a user’s experience by recommending places they may like and guiding them to those places.
Regarding Claim 13, Priness teaches one or more computer-readable non-transitory storage media embodying software (fig. 6; ¶ [0119]). Priness, Yan, and Mukaiyama teach  that the software is operable when executed to perform the operations of the present claim in the same manner as for claim 1, above.
Regarding Claims 2 and 14, Priness/Yan/Mukaiyama teaches wherein at least one second place-entity corresponds to a second geographic location within a predetermined geographic distance of the first geographic location (Yan, section 1, second and third paragraphs and first bullet point).
Regarding Claims 3 and 15, Priness/Yan/Mukaiyama teaches wherein at least one second place-entity corresponds to a second geographic location previously visited by the user (Priness, ¶ [0023] – [0024] and [0051] – [0052]—the second place-entities include those of historic visits, which are locations previously visited by the user).
Regarding Claims 5 and 17, Priness/Yan/Mukaiyama teaches generating, through the training of the machine-learning model, the first embedding and each of the second embeddings (Yan, section 4.1).
Regarding Claim 11, Priness/Yan/Mukaiyama teaches wherein the features of a place-entity comprise a category of the place-entity, the first time, the hours of operation of a business located at a geographic location corresponding to the place-entity, popular hours of a business located at geographic location corresponding to the place-entity, or any combination thereof (Priness, ¶ [0048] - [0049]).
Regarding Claim 12, Priness/Yan/Mukaiyama teaches wherein features-types of the features used to generate the first embedding of the first place-entity are not identical to feature-types of the features used to generate the second embeddings of the second place-entities (Priness, ¶ [0048] - [0049]—a wide variety of features may be used for embedding and considering similarity, so the features-types of two place-entities may not be identical).
Regarding Claim 20, Priness teaches a system (fig. 6; ¶ [0012] and [0120]) comprising:
one or more processors (fig. 6, processors 614; ¶ [0120]); and
a non-transitory memory coupled to the processors comprising instructions executable by the processors (fig. 6, memory 612; ¶ [0119] – [0120]). Priness, Yan, and Mukaiyama teach the processors operable when executing the instructions to perform the operations of the present claim in the same manner as for claim 1, above.

Claims 6, 8-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Priness in view of Yan in view of Mukaiyama, as applied to claims 5 and 17, above, and further in view of Noulas, Anastasios, et al. (“Mining user mobility features for next place prediction in location-based services,” 2012 IEEE 12th international conference on data mining. IEEE, 2012; hereinafter “Noulas”).
Regarding Claims 6 and 18, Priness/Yan/Mukaiyama does not specifically teach wherein the machine-learning model was trained by: accessing a plurality of positive training pairs of training place-entities, wherein each positive training pair comprises a first training place-entity corresponding to a first training geographic location that a second user was located at and a second training place-entity corresponding to a second training geographic location that the second user was located at within the particular timeframe of the second user being located at the first training geographic location; accessing a plurality of negative training pairs of training place-entities, wherein each negative training pair comprises a first training place-entity corresponding to a first training geographic location that a second user was located at and a second training place-entity corresponding to a second training geographic location that the second user was not located within the particular timeframe of the second user being located at the first training geographic location; and training the machine-learning model to generate an embedding representing a first place-entity and an embedding representing a second place-entity by optimizing an objective function based on the plurality of positive training pairs and the plurality of negative training pairs.
However, Noulas teaches wherein the machine-learning model was trained by: accessing a plurality of positive training pairs of training place-entities, wherein each positive training pair comprises a first training place-entity corresponding to a first training geographic location that a second user was located at and a second training place-entity corresponding to a second training geographic location that the second user was located at within the particular timeframe of the second user being located at the first training geographic location; accessing a plurality of negative training pairs of training place-entities, wherein each negative training pair comprises a first training place-entity corresponding to a first training geographic location that a second user was located at and a second training place-entity corresponding to a second training geographic location that the second user was not located within the particular timeframe of the second user being located at the first training geographic location; and training the machine-learning model to generate an embedding representing a first place-entity and an embedding representing a second place-entity by optimizing an objective function based on the plurality of positive training pairs and the plurality of negative training pairs (pp. 1042-1043, section V. Supervised Learning for Venue Prediction—the machine learning model is trained using both positive and negative examples in historical data of location visits by many users to optimize an objective function).
All of the claimed elements were known in Priness/Yan/Mukaiyama and Noulas and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the positive and negative training pairs of Noulas with the second geographic locations, embeddings, and the client system of Priness/Yan/Mukaiyama to yield the predictable result of wherein the machine-learning model was trained by: accessing a plurality of positive training pairs of training place-entities, wherein each positive training pair comprises a first training place-entity corresponding to a first training geographic location that a second user was located at and a second training place-entity corresponding to a second training geographic location that the second user was located at within the particular timeframe of the second user being located at the first training geographic location; accessing a plurality of negative training pairs of training place-entities, wherein each negative training pair comprises a first training place-entity corresponding to a first training geographic location that a second user was located at and a second training place-entity corresponding to a second training geographic location that the second user was not located within the particular timeframe of the second user being located at the first training geographic location; and training the machine-learning model to generate an embedding representing a first place-entity and an embedding representing a second place-entity by optimizing an objective function based on the plurality of positive training pairs and the plurality of negative training pairs. One would be motivated to make this combination for the purpose of improving the user experience by recommending new place-entities that the user might like based on correspondence with similar users.
Regarding Claim 8, Priness/Yan/Mukaiyama/Noulas teaches wherein, for each negative training pair, the second training geographic location is within a predetermined geographic distance of the first training geographic location (Noulas, p. 1039, “The Next Check-In Problem” and p. 1042, section V. Supervised Learning for Venue Prediction).
Regarding Claim 9, Priness/Yan/Mukaiyama/Noulas teaches:
accessing a plurality of evaluation pairs of evaluation place-entities, wherein each evaluation pair comprises a first evaluation place-entity corresponding to a first evaluation geographic location that a second user was located at and a second evaluation place-entity corresponding to a second evaluation geographic location that the second user was located at within the particular timeframe of the second user being located at the first evaluation geographic location; and generating, for each first evaluation place-entity, an ordered list of predicted second place entities (Noulas, pp. 1039-1040—the ranking is an ordered list of predicted second place entities out of the accessed place entities that second {and other} users were located at within the particular timeframe of the second user being located at the first evaluation geographic location); and calculating a mean-reciprocal rank associated with the machine-learning model, wherein the mean-reciprocal rank is based on a plurality of reciprocal ranks corresponding to the plurality of evaluation pairs, wherein each reciprocal rank corresponding to an evaluation pair was calculated based on the first evaluation place-entity of the evaluation pair, the second evaluation place-entity of the evaluation pair, and the ordered list of predicted second place entities corresponding to the first evaluation place-entity of the evaluation pair (Yan, section 5.1, last paragraph—rankings are generated for pairs of place-entities and mean reciprocal rank methods are used to test performance).

Response to Arguments
The amendments to claims 11 and 12 are accepted as overcoming the previous rejections under 35 U.S.C. 112(b).
Applicant’s arguments with respect to claims 1-3, 5-6, 8-9, 11-15, 17-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although Priness, Zhang, and Noulas do not teach all of the amended limitations of claims 1, 13, and 20, new prior art Yan and Mukaiyama, in combination with Priness, teach these limitations, as detailed above. Zhang is no longer relied upon as a grounds of rejection, and Noulas is still relied upon for claims 6, 8-9, and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Xie, Min, et al. (“Learning graph-based poi embedding for location-based recommendation,” Proceedings of the 25th ACM international on conference on information and knowledge management. 2016) teaches using machine learning to learn location embedding vectors
Liu, Bei, et al. (“Learning spatiotemporal-aware representation for POI recommendation,” arXiv preprint arXiv:1704.08853 (2017)) teaches learning embeddings for users and points of interest in different spaces, and recommending POIs to a user in response to a query
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129